—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s determination that claimant was discharged from his position as a systems analyst for misconduct because he reported to work late after receiving verbal and written warnings concerning continued tardiness. Although claimant contends that he was unfairly terminated because his last incidence of lateness was allegedly solely caused by transportation problems beyond his control, the Board aptly noted that claimant himself gave testimony indicating that he left for work so late on the day in question that he would have been tardy even without the motor vehicle trouble. Under these circumstances, we find no reason to disturb the Board’s factual finding that claimant was terminated because of misconduct. We have examined claimant’s remaining contentions and find them to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without cost.